Citation Nr: 0603434	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  02-02 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from July 1969 to July 1971.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

When the case was before the Board in April 2004 it was 
remanded for additional development of the record.  It was 
returned to the Board for appellate consideration in January 
2006.

This appeal is remanded to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the veteran if further 
action is required on his part.


REMAND

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  The VCAA is applicable to the 
veteran's claim.

The veteran's appeal was remanded in April 2004 because new 
evidence had been received by the Board, but not yet reviewed 
by the AOJ.

The Appeals Management Center subsequently contacted the 
veteran via letter and notified him of the evidence and 
information necessary to substantiate his claim.  He was 
asked to identify or submit evidence supportive of the claim.  
He was also apprised of the evidence already of record.  

In a statement received by the Waco RO in September 2004, the 
veteran indicated that his treatment records from the 
Lubbock, Texas VA Outpatient Clinic (OPC) should be obtained.  
This statement was forwarded to the AMC and received in 
October 2004.  However, the veteran's Lubbock OPC records 
were not obtained and associated with the record.  The AMC 
issued a supplemental statement of the case in August 2005 
and returned the case to the Board.

In October 2005, the veteran's representative submitted VA 
outpatient records to the AOJ.  The records were subsequently 
forwarded to the Board in December 2005.  Such records are 
pertinent to the veteran's claim, and have not yet been 
considered by the AOJ.  

Finally, the Board notes that in an October 2005 written 
argument, the veteran's representative asserted that the 
veteran's PTSD had worsened since it was initially rated, and 
that an additional VA examination was in order.  In this 
regard the Board notes that an examination has not been 
carried out since March 2001.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The AOJ should obtain from the 
Lubbock VA OPC all records pertaining to 
treatment of the veteran for his service-
connected PTSD for the period from 
October 2000 to the present, and 
associated with the record.

2.  The AOJ should then schedule the 
veteran for a VA psychiatric examination 
to determine the extent of the veteran's 
service-connected PTSD.  All clinical 
manifestations of the veteran's PTSD 
should be reported in detail.  The 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's PTSD and any psychiatric 
disorder etiologically related thereto.  
The examiner should also assign a Global 
Assessment of Functioning score, 
consistent with the DSM IV, based on the 
veteran's service-connected PTSD and any 
psychiatric disorder etiologically 
related thereto.  The examiner should 
explain what the assigned score 
represents.  The complete rationale for 
all opinions expressed must be provided 
in the examination report.  

3.  The AOJ should then review all 
additional evidence that has been 
associated with the claims folder.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 
 
 
 


